98 F.3d 1350
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
George Wright SMITH JR., Plaintiff-Appellant,v.OKLAHOMA DEPARTMENT OF CORRECTIONS, Corporate Entity;  LarryA. Fields, Director of the Oklahoma Department ofCorrections;  Bobby Boone, Warden of Mack H. AlfordCorrectional Center;  Huck Nelson, Security Captain, Mack H.Alford Correctional Center;  Charles Callicoat, BusinessManager, Mack H. Alford Correctional Center;  Jim Westbrook,Coordinator, Oklahoma State Industries;  Ron Jackson,Supervisor, Oklahoma State Industries;  Don Polk, OklahomaState Industries;  Oklahoma State Industries, CorporateEntity;  Darrell Alton, Warden's Assistant, Mack H. AlfordCorrectional Center;  James Wallace, Unit Manager, Mack H.Alford Correctional Center;  Paul Williams, CorrectionalCounselor, Mack H. Alford Correctional Center;  ValerieCouch, Case Manager, Mack H. Alford Correctional Center;K.J. Barton, Correctional Counselor, Mack H. AlfordCorrectional Center;  Irvin Poole, Case Manager, Mack H.Alford Correctional Center, Defendants--Appellees.
No. 96-7035.
United States Court of Appeals, Tenth Circuit.
Oct. 8, 1996.

Before SEYMOUR, Chief Judge, KELLY and LUCERO, Circuit Judges.**


1
George Wright Smith Jr., appearing pro se and in forma pauperis, appeals from the district court's grant of summary judgment in favor of the Defendants.  Mr. Smith brought this suit under the United States Constitution and 42 U.S.C. § 1983, alleging that the Defendants violated his right to due process and conspired against him in retaliation for having filed a previous lawsuit.  He claims that this conspiracy resulted in the termination of his employment at the Oklahoma State Industries furniture factory, a position which, if performed satisfactorily, would generate good time credit of two days for each day worked.  Mr. Smith was reassigned to the Captain's Yard Crew, which allowed him to earn one day of good time credit for each day worked.


2
Contrary to Mr. Smith's argument, the Oklahoma statute creating good time credits does not bestow upon inmates a property or liberty interest in the opportunity to earn those credits.   Williams v. Meese, 926 F.2d 994, 998 (10th Cir.1991);   Ingram v. Papalia, 804 F.2d 595, 596-97 (10th Cir.1986);   Twyman v. Crisp, 584 F.2d 352, 356 (10th Cir.1978).  The district court properly granted summary judgment on Mr. Smith's retaliation claim for lack of a factual basis.


3
Mr. Smith also raises two additional issues for the first time in this appeal.  He argues that he should have been paroled from his first sentence and that consequently he should now be serving his second sentence.  He also argues that he should be serving his two sentences concurrently instead of consecutively.  Review of the record indicates that these issues were not raised below.  We will not consider on appeal issues that were not raised before the district court.   Olguin v. Lucero, 87 F.3d 401, 405 (10th Cir.1996), petition for cert. filed, (U.S. Sept. 6, 1996) (No. 96-5886);   Walker v. Mather (In re Walker ), 959 F.2d 894, 896 (10th Cir.1992).


4
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument